 

Case 7:19-cr-00890-CS Document 36 Filed 06/05/20 Page 1of1

 

Perehs3-2020..

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

x
UNITED STATES OF AMERICA,

a 7a CR-OOSAO (C9)
MARIA LUISA ESTRELLA JAIDI,
Defendant,
».4

 

Defendant Maria Luisa Estrella Jaidi hereby voluntarily consents to participate in the following
proceeding via videoconferencing:

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Heanng
xX Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

rye

Defense Counsel's Signature

 

 

Record and Sign for Defendant)

Mara- Luisa Estee tsi Evan CARR

Print Defendant’s Name Print Defense Counsel's Name

 

 

This proceeding was conducted by reliable videoconferencing teclinology.

«J

Sue 9, AAO
Date U.S, District Judges Jefigaieieioteete
Judge

 

 

 
